Appeal from an award made to claimant on May 15 and noticed on May 17, 1939, as affirmed by a decision noticed on March 21,1940, awarding compensation from October 18, 1937, and continuing the case on a permanent partial disability basis. Claimant was injured on December 9, 1922, and suffered recurrent inguinal hernia. Be was classified as a permanent partial disability ease. In 1933 the carrier appealed to this court upon the issue of whether claimant was justified in refusing further operative treatment. This court then upheld claimant’s contention that he was not unreasonable in his refusal. [See 241 App. Div. 895.] The present appeal arises from the fact that the carrier has since submitted further evidence which, according to its contention, reveals a change in claimant’s condition to such an extent that a refusal to undergo an operation or ambulant treatment is unreasonable. The Board has found to the contrary and there is substantial evidence to support such finding. Award unanimously affirmed, with costs payable by the employer and carrier to the claimant. Present — Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ.